DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is responsive to the applicants’ amendment filed on 11/19/2020.
Claim 1 has been amended.  Claims 2-20 have been canceled. Claims 21-31 have been added.  Overall, claims 1 and 21-31 are pending in this application.
	Applicants’ cooperation in correcting the informalities in the specification are appreciated.  All of the objections to the specification as failing to provide proper antecedent basis for the claimed subject matter have been overcome.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
2.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “A/The system” in claims 27-31.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
a/the system---> No structure has been disclosed in the instant specification/disclosure.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP §2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


	In claims 27-31 of the amendment filed on 11/19/2020, the applicants added the claimed limitation "A/The system” is considered new matter since the originally filed disclosure does not contain any support for the invention as now claimed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 21-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	- Claim 21 recites the limitation “the radial direction" on page 6, line 2.  There is insufficient antecedent basis for this limitation in the claim.
	- Claim 21, page 7, line 1, the limitation “the vane-receiving groove further comprises a bottom portion defined by a fourth curved surface” renders the claim indefinite because it is unclear how the vane-receiving groove (414) has a bottom portion defined by a fourth curved surface (504) (see Figs. 5-6 – specification, page 2 of the amendment filed on 11/19/2020, lines 9-a sixth curved--. Appropriate correction is required.
	- Claim 22, lines 1-2, the limitation “the vane-receiving groove further comprises fifth and sixth curved surfaces on opposing sides of the fourth curved surface”  renders the claim indefinite because it is unclear how the vane-receiving groove (414) has fifth and sixth  curved surfaces (508, 510) on opposing sides of the fourth curved surface 504 (see Figs. 4-5).  Appropriate correction is required.
- Claims 27-31 recite the limitations "A/The system". Such recitations render the claim indefinite since it does not have detailed supports in the instant specification. Since the claim does not clearly set forth the metes and bounds of the patent protection desired, the scope of the claim is unascertainable. 
The claims not specifically mentioned are rejected since they depended from one of the above claims.
	For the purpose of this Office action, the claims 21-31 will be examined as best understood by the examiner.

Claim Objections
5.	Claims 1, 21, 30 and 31 are objected to because of the following informalities: 
	- claim 1, page 6, line 10, “the first curved” should be changed to --the first curved 	surface --; 
		- claim 21, page 6, line 3, --of the vane-- should be inserted after “and the distal end 	of the trailing edge” since claim 21 depends on claim 1; 
claim 30: page 8, line 2, “the three or more second rotors” should be changed to -	- the three or more first rotors --;
		- claim 31, page 8, line 3, “the three or more second rotors” should be changed to -	- the three or more first rotors --.
	Appropriate correction is required.
6.	Applicant is advised that should claim 25 be found allowable, claim 26 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


7.	Claims 1, 21-24 and 27-28 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bunce (Patent Number 4, 512,302).   
	Regarding claim 1, as shown in Figs. 1-8, Bunce discloses a first rotor 66, 68; 174, 176. 402, 404 the first rotor being configured to rotate adjacent to a second rotor 22; 136; 400 that comprises a circular main body with a first axis of rotation and a vane 24, 26, 28; 138, 140, 142 extending radially from the main body, the vane 24, 26, 28; 138, 140, 142 having a leading edge 

    PNG
    media_image1.png
    774
    606
    media_image1.png
    Greyscale

	Regarding claim 21, Bunce discloses wherein: the vane 24, 26, 28; 138, 140, 142 comprises a tip 364, 370 (see col. 6, lines 36-40 and Fig. 4) that is curved outward in the radial direction between the distal end of the leading edge and the distal end of the trailing edge; and 2 of 6PATENT Attorney Docket No. 081836.0107 the vane-receiving groove 82, 84, 86, 88; 186, 188, 190, 192 further comprises a bottom portion defined by a six curved surface (E – see the annotated Fig. 2 below) that is dimensioned to maintain substantially the same distance from the tip  364, 370 of the vane  24, 26, 28; 138, 140, 142 as the tip of the vane moves through a bottom of the vane-receiving groove.      
	Regarding claim 22, Bunce discloses wherein the vane-receiving groove further comprises fifth and fourth curved surfaces (C, D – see the annotated Fig. 2 below) on opposing sides of the sixth curved surface, wherein: the fifth curved surface (D) is dimensioned to maintain substantially 
	Regarding claim 23, Bunce discloses wherein the first curved surface 74, 76, the second curved surface (A), the third curved surface (B), the fourth curved surface (C) and the fifth curved surface (D) are dimensioned to maintain substantially the same distance between the vane 24, 26, 28; 138, 140, 142 and the vane-receiving groove 82, 84, 86, 88; 186, 188, 190, 192 when the vane is received therein as the first rotor 66, 68; 174, 176. 402, 404 and the second rotor 22; 136; 400  when they are rotated relative to one another.     
	Regarding claim 24, Bunce discloses wherein the second curved surface (A) and the third curved surface (B) are bilaterally symmetric to each other on opposing sides of the vane- receiving groove 82, 84, 86, 88; 186, 188, 190, 192.     
	Regarding claim 27, Bunce discloses a system comprising the first rotor 66, 68; 174, 176. 402, 404 and the second rotor 22; 136; 400 of Claim 1.    
	Regarding claim 28, Bunce discloses wherein the second rotor 22; 136; 400 comprises three or more vanes.     
	
Claim Rejections - 35 USC § 103
	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 25-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bunce in view of Wankel (Patent Number 4,626,182).
	Bunce discloses the invention as recited above; however, Bunce fails to disclose the first rotor having a plurality of voids.
	Regarding claims 25-26, as shown in in Fig. 1, Wankel discloses wherein the first rotor 3 further comprises a plurality of voids 22 on an opposite side of the second axis of rotation from the second curved surface and the third curved surface, the plurality of voids 22 being configured to balance the first rotor about the second axis of rotation. It would have been obvious to one having ordinary skill in the art at the time the invention was made, to have utilized the first rotor having a plurality of voids, as taught by Wankel in the Bunce apparatus, since the use thereof would have balanced the rotor.
9.	Claims 29-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bunce in view of Su (Patent Number 4,057,035).
	Bunce discloses the invention as recited above; however, Bunce fails to disclose the system comprising three or more first rotors.
claim 30); wherein the rotor encasement 7 includes and exhaust opening and an intake opening 25, 28; 26, 27 (see col. 8, lines 41-61 and Figs. 1-4 and ) disposed on opposing sides of each of the three or more first rotors  46, 48, 50, 52 (see Figs. 1-4) (claim 31).  It would have been obvious to one having ordinary skill in the art at the time the invention was made, to have utilized the system comprising three or more first rotors, as taught by Su in the Bunce apparatus, since the use thereof would have improved the efficiency of the rotary engine/device.
	It would have been obvious to one having ordinary skill in the art at the time the invention was made, to have utilized the system comprising three or more first rotors since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (see MPEP §2144.04) - In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). (see MPEP §2144.04).


Response to Arguments
10.	The amendment filed on 11/19/2020 has overcome the claim rejection to Claim 1. However, the applicants’ arguments with respect to claims 1 and 21-31 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
11.	The amendment filed on 11/19/2020 has overcome the nonstatutory double patenting rejection, set forth in the Office action mailed on 09/04/2020.
Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PMPM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TT/								/Theresa Trieu/                                                                                                Primary Examiner, Art Unit 3746